DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: the title is not descriptive. A new title that can effectively capture the inventive features of the claimed invention is respectfully requested.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, the limitation of “the X-axis” lack antecedent basis because this limitation has not been defined or described in the previous  claims. Further clarification is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama et al. (U.S. Pat. No. 8,234,897) (hereafter Kuwayama) in view of Zarka (U.S. Pat. No. 3,969,928) (hereafter Zarka).
Regarding claim 1, Kuwayama teaches a punching apparatus, which includes a punch (i.e., punch 2) (see Fig. 1) and a die (i.e., die 7) (see Fig. 1) for forming a punching die for punching a predetermined shape from a workpiece (i.e., thin plate 10) (see Fig. 1), and performs a punching process for punching a shape of the punching die by the punch from the workpiece positioned on the die, the punching apparatus comprising:
a detection device that includes a plurality of measurers (i.e., strain amount measuring means 8) (see Fig. 6) and acquires a horizontal component force generated in a direction of each of two axes orthogonal to each other in a plane orthogonal to an axis along a punching direction of the punch (i.e., the XYZ orthogonal coordinate system, where X represents the formed product longitudinal direction, Y represents the formed product width direction, and Z represents the tool product height direction) (see Fig. 8), among forces generated when the workpiece measured by the plurality of measurers is punched (i.e., the strain amount measuring means 8 is installed inside the member to be controlled so that the strain amount measuring direction is expressed by the vector having the components of (xs, ys, zs) in an arbitrary orthogonal coordinate system with the strain amount measuring position as an origin) (see Column 6, line 47, to Column 9, line 5); and 
a determination device that determines whether or not a defect occurs in the punch or the die (i.e., when the compression strain amounted measured by the strain amount measuring means 8 during forming exceeds 110 µϵ) (see Column 7, line 27, to Column 8, line 15); but does not explicitly teach that the determination device that determines whether or not a defect occurs in the punch or the die based on the horizontal component force acquired by the detection device.
Regarding the determination device, Zarka teaches the determination device that determines whether or not a defect occurs in the punch or the die based on the horizontal component force acquired by the detection device (i.e., In order to measure the part's surface deformation, one may use for instance tensiometric or strain gauges placed in the vicinity of the contact zone. So long as the deformations remain elastic, the signal displayed by the gauges regardless of their position or orientation will be directly proportional to the applied force F. It is an easy matter therefore to trace the deformation curve as a function of the applied force and to detect the instant the signal no longer will be proportional to the applied force, so that the Fe1 may be determined which corresponds to the elastic limit reached at a point along the Ox axis) (see Column 5, line 18, to Column 6, line 30). In view of the teaching of Zarka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used strain gauges to determine the elastic limit of the punch apparatus, so as to prevent malfunctioning of the device. 
Regarding claim 2, Kuwayama teaches that the number of the plurality of measurers is at least three, and wherein each of the plurality of measurers is disposed on the same plane orthogonal to an axis along the punching direction (i.e., more than 3 strain measuring means 8) (see Fig. 7).
Regarding claim 3, Kuwayama teaches that each of the plurality of measurers is disposed in each of three regions among four regions divided by the two axes orthogonal to each other of the plane when the plane is viewed in the punching direction (i.e., distribution of the strain measuring means 8) (see Fig. 7).
Regarding claim 4, Kuwayama as modified by Zarka as disclosed above does not directly or explicitly teach that the determination device includes a horizontal component force calculator, and wherein the horizontal component force calculator calculates a difference between a horizontal component force obtained at the time of first punching and a horizontal component force obtained at the time of the punching in a direction of each of the two axes orthogonal to each other based on the horizontal component forces obtained by the detection device.
Regarding the determination device, Zarka teaches calculating a difference between a horizontal component force obtained at the time of first punching and a horizontal component force obtained at the time of the punching in a direction of each of the two axes orthogonal to each other based on the horizontal component forces obtained by the detection device (i.e., In order to measure the part's surface deformation, one may use for instance tensiometric or strain gauges placed in the vicinity of the contact zone. So long as the deformations remain elastic, the signal displayed by the gauges regardless of their position or orientation will be directly proportional to the applied force F. It is an easy matter therefore to trace the deformation curve as a function of the applied force and to detect the instant the signal no longer will be proportional to the applied force, so that the Fe1 may be determined which corresponds to the elastic limit reached at a point along the Ox axis) (see Column 5, line 18, to Column 6, line 30). In view of the teaching of Zarka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used strain gauges to determine the elastic limit of the punch apparatus, so as to prevent malfunctioning of the device. 
Regarding claim 5, Kuwayama as modified by Zarka as disclosed above does not directly or explicitly teach that the determination device includes a horizontal component force calculator, and wherein the horizontal component force calculator calculates a difference between a horizontal component force obtained at the time of one previous punching and a horizontal component force obtained at the time of the punching in a direction of each of the two axes orthogonal to each other based on horizontal component forces continuously obtained by the detection device, in a continuous punching process.
Regarding the determination device, Zarka teaches calculating a difference between a horizontal component force obtained at the time of one previous punching and a horizontal component force obtained at the time of the punching in a direction of each of the two axes orthogonal to each other based on horizontal component forces continuously obtained by the detection device (i.e., In order to measure the part's surface deformation, one may use for instance tensiometric or strain gauges placed in the vicinity of the contact zone. So long as the deformations remain elastic, the signal displayed by the gauges regardless of their position or orientation will be directly proportional to the applied force F. It is an easy matter therefore to trace the deformation curve as a function of the applied force and to detect the instant the signal no longer will be proportional to the applied force, so that the Fe1 may be determined which corresponds to the elastic limit reached at a point along the Ox axis) (see Column 5, line 18, to Column 6, line 30), in a continuous punching process (i.e., measurement may be followed by two measurements carried out successively by means of an ellipsoidal or cylindrical punch following rotation of the latter about its axis and by a given angle) (see Column 8, line 50, to Column 9, line 2). In view of the teaching of Zarka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used strain gauges to determine the elastic limit of the punch apparatus, so as to prevent malfunctioning of the device
Regarding claim 6, Kuwayama as modified by Zarka as disclosed above does not directly or explicitly teach that the determination device further includes a defect determiner, and wherein the defect determiner determines that the defect occurs when the difference between the horizontal component forces calculated by the horizontal component force calculator is larger than a preset determination reference value.
Regarding the defect determiner, Zarka teaches determining that the defect occurs when the difference between the horizontal component forces calculated by the horizontal component force calculator is larger than a preset determination reference value (i.e., In order to measure the part's surface deformation, one may use for instance tensiometric or strain gauges placed in the vicinity of the contact zone. So long as the deformations remain elastic, the signal displayed by the gauges regardless of their position or orientation will be directly proportional to the applied force F. It is an easy matter therefore to trace the deformation curve as a function of the applied force and to detect the instant the signal no longer will be proportional to the applied force, so that the Fe1 may be determined which corresponds to the elastic limit reached at a point along the Ox axis) (see Column 5, line 18, to Column 6, line 30). In view of the teaching of Zarka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used strain gauges to determine the elastic limit of the punch apparatus, so as to prevent malfunctioning of the device. 
Allowable Subject Matter
Claims 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination do not teach or fairly suggest the particulars of a punching apparatus comprising a horizontal component force calculator that calculates a size and a direction of the defect on a tip surface of the punch or an upper surface of the punching die with respect to a predetermined reference position, the size s of the defect and the direction Ɵ of the detect with respect to the  obtained by the formulas:
 Formula(1): 
                
                    s
                    =
                    
                        
                            
                                d
                                X
                            
                            
                                2
                            
                        
                        +
                        
                            
                                d
                                Y
                            
                            
                                2
                            
                        
                    
                
            
and Formula (2):
                
                    θ
                    =
                    a
                    r
                    c
                    t
                    a
                    n
                    ⁡
                    (
                    
                        
                            d
                            Y
                        
                        
                            d
                            X
                        
                    
                    )
                
            
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 7-14, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tran M. Tran/Examiner, Art Unit 2855